 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 31 
378 
Pathmark Stores, Inc. 
and
 Local 342-50, United Food 
and Commercial Workers Union, AFLŒCIO. 
Case 29ŒCAŒ24285
 June 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND SCHAUMBER
 On August 21, 2002, Administrative Law Judge How-
ard Edelman issued the attach
ed decision.  The General 
Counsel and the Charging Pa
rty each filed exceptions 
and a supporting brief.  The Respondent filed an answer-
ing brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions, 
except as modified herein, and recommended Order.
1 I. INTRODUCTION
 This case arises from the 
Respondent™s decision to 
prohibit its meat, seafood, and deli department employ-

ees from wearing certain union
 insignia while working in 
customer service areas of
 the Respondent™s grocery 
stores, and the further decision to suspend five employ-

ees who refused to remove the insignia prior to com-
mencing work in these areas.  The complaint alleges that 
the Respondent™s actions violated Section 8(a)(1) and (3) 

of the Act.  The judge dismissed the allegations.  We 
agree with his dismissal, for the reasons below. 
II. THE FACTS
 The Respondent operates grocery stores in and around 
the New York metropolitan area.  The Union represents a 
unit of the Respondent™s meat, seafood, and deli employ-
ees.  The parties have had a longstanding collective-
bargaining relationship.   

                                                          
 1 The General Counsel and the Charging Party have excepted to the 
judge™s reliance on certain adverse decisions of the United States 
Courts of Appeals, instead of the underlying decisions of the Board.  ﬁIt 

has been the Board™s consistent polic
y for itself to determine whether to 
acquiesce in the contrary views of a circuit court of appeals or whether, 
with due deference to the court™s opi
nion, to adhere to its previous 
holding until the Supreme Court of 
the United States has ruled other-
wise . . .  [I]t remains the [judge™s] duty to apply established Board 
precedent which the Supreme Court ha
s not reversed.  Only by such 
recognition of the legal authority 
of Board precedent, will a uniform 
and orderly administration of a national act, such as the National Labor 
Relations Act, be achieved.ﬂ  
Iowa Beef Packers, Inc.,
 144 NLRB 615, 
616 (1963), enfd. in part 331 F.2d 176 (8th Cir. 1964) (quoting 
Insur-
ance Agents™ International Union, AFLŒCIO,
 119 NLRB 768, 773 
(1957)).  However, we have considered those underlying Board deci-

sions and, for reasons discussed he
rein, find them distinguishable.   
The present dispute arose in about October 1999, when 
the Union learned during ne
gotiations for a successor 
collective-bargaining agreemen
t that the Respondent was 
stocking the meat departments in its stores with substan-

tial quantities of case-ready or ﬁprepackagedﬂ meat.  His-
torically, the unit employees
 had cut the Respondent™s 
meats fresh in the stores.  Th
e Respondent™s decision to 
sell large quantities of prepackaged meat reduced the unit 
employees™ working hours as well as the hiring of new 
unit employees. 
To address these adverse effects, the Union filed 
grievances and initiated a ﬁFreshness Campaign.ﬂ  The 
freshness campaign was designed to inform the public 
that not all of the meat sold by the Respondent was cut 
fresh and packaged by the unit employees.  Outside the 

Respondent™s stores, the Union distributed to the Re-
spondent™s customers handbills that truthfully explained 
this circumstance, identified certain meats the Union 

knew had been prepackaged, and encouraged consumers 
to ask unit employees which meats they had cut fresh.  
The Union emphasized the latter question because the 

Respondent did not label the 
prepackaged meat in any 
way that would distinguish it from fresh-cut meat.     
The Union also distributed, and the unit employees 
wore, buttons bearing similar messages.  One such button 
read, ﬁMember of UFCW Local 342-50, Ask me Which 
Products Were 
Cut Fresh Today
!ﬂ  Unit employees wore 
these buttons throughout 2000 and 2001 in and around 
the meat-cutting areas of the 
Respondent™s stores.  These 
areas were visible to customers through plate-glass win-

dows.   
The Respondent did not attempt to prevent the Union 
from distributing the handbills and buttons.  Nor did the 
Respondent attempt to prevent employees from wearing 
the buttons during their working time in the stores.  
The parties™ dispute over the Respondent™s sale of pre-
packaged meat continued into the spring of 2001.  In 
May, the Union held a rally at which it distributed to 

employees T-shirts bearing the message ﬁLocal 342-50 
says: Don™t Cheat About the Meat!ﬂ and hats bearing the 
slogan ﬁDon™t Cheat About th
e Meat!ﬂ  The Union be-
lieved the Respondent was cheating its customers by 
allowing them to observe unit employees cutting meat 
products, thereby creating the impression that all the Re-

spondent™s meat was cut fresh, and then selling prepack-
aged meat that was not labeled as such.  The rally and the 
nature of the Union™s dispute with the Respondent were 

well publicized in major television and print media in 
New York City.  There is no
 evidence that the Respon-
dent sought to discipline employees based on their dis-

play of the T-shirts and hats at the rally or at any other 
location away from the workplace. 
 PATHMARK STORES
 379
In the days immediately following the rally, five unit 
employees arrived at work wearing the slogan-bearing T-
shirts and hats.  Although the Respondent had no policy 
on uniforms and had permitted employees to wear other 

union insignia, the Respondent threatened all five em-
ployees with suspension if they did not remove these 
particular T-shirts and hats before starting work.  The 

Respondent believed that the ﬁDon™t Cheat About the 
Meat!ﬂ slogan depicted it as dishonest and could damage 
its relationship with its customers, by encouraging cus-

tomers to thinkŠaside from the Union™s criticisms of the 
sale of prepackaged meatŠthat the Respondent was 
somehow cheating them in connection with its meat 
products.   
All five employees refused to remove the T-shirts and 
hats prior to commencing work.  Consequently, the Re-
spondent suspended each employee for several days. 
III. ANALYSIS
 Although employees are presumptively entitled under 
Section 7 to wear union insignia or attire during their 
working time, an employer may limit this activity if it 

establishes ﬁspecial circumst
ancesﬂ justifying the limita-
tions imposed.  
Republic Aviation Corp. v. NLRB,
 324 
U.S. 793 (1945). In this retail setting, given the particular 

slogan involved and its reason
ably likely effect on cus-
tomers, we agree that the Respondent established that its 
legitimate interest in protecting its customer relationship 

outweighed any legitimate interest of employees in wear-
ing the ﬁDon™t Cheat About the Meat!ﬂ T-shirts and hats 
during their working time.
2  Compare, 
Noah™s New York 
Bagels, Inc., 324 NLRB 266, 275 (1997) (finding that 
employer established special circumstances justifying 
ban on its delivery drivers wearing, during their working 
time, a T-shirt mocking the employer™s Kosher policy). 
As the judge found, the Union™s slogan was promi-
nently displayed on the T-shirts and hats, and easily 
could have been read by customers shopping in the Re-
spondent™s meat department.
3  Moreover, we agree with 
                                                          
 2 We assume, for purposes of this case, that the Union™s slogan was 
protected.  See, e.g., 
Reynolds Electrical & Engineering Co.,
 292 
NLRB 947 fn. 1 and 951Œ952 (1989); compare, 
NLRB v. Electrical 
Workers Local 1229 (Jefferson Standard Broadcasting),
 346 U.S. 464 
(1953).  Therefore we find it unnecessary to pass on any suggestion to 
the contrary in the judge™s decision.  We disavow the judge™s charac-

terization of the Union™s slogan as a 
ﬁcalculated, nasty, mean spirited 
appeal by the Union to customers not to buy Respondent™s meat.ﬂ  
There is no evidence that the Union 
acted with malice or out of ill will 
toward the Respondent.  Indeed, as
 noted above, the record indicates 
that, on the whole, the parties have
 enjoyed a longstanding, productive 
relationship.   
3 The General Counsel™s reliance on the Board™s decisions in 
Esca-
naba Paper Co.,
 314 NLRB 732 (1994), enfd. 73 F.3d 74 (6th Cir. 
1996); 
Midstate Telephone Corp.,
 262 NLRB 1291 (1982), enf. denied 
706 F.2d 401 (2d Cir. 1983); 
Borman™s, Inc.,
 254 NLRB 1023 (1981), 
the judge that the 
slogan was ambiguous and that it was 
reasonable for the Respondent 
to expect that the slogan 
likely could
 lead the Respondent™s customers to believe 
that, aside from the issue 
of prepackaging, the Respon-
dent was cheating them in some way with respect to the 
meat offered for sale.
4  The General Counsel contends 
that, in the context of the Union™s publicity campaign, 

the Respondent™s customers might have understood the 
ﬁDon™t Cheat About th
e Meat!ﬂ slogan as referring to the 
dispute with the Union over the sale of prepackaged 

meat.  Such an interpretation arguably would not have 
posed the same threat to the customer relationship.  But 
in striking a balance between the parties™ competing in-
terests, we find that the 
Respondent™s concerns are ap-
propriately gauged on the basis of the more adverse, but 

reasonable, construction of the ambiguous slogan.  Cf. 
Honda of America Mfg.,
 334 NLRB 746, 748 fn. 6 
(2001) (employee bound by offensive interpretation of 

his language, where that interpretation was reasonable in 
circumstances, albeit unintended).
   The General Counsel, joined by the Charging Party, 
nevertheless argues that the Respondent failed to sub-
stantiate its claim that the ﬁDon™t Cheat About the 
Meat!ﬂ slogan actually threat
ened its customer relation-
ships.  They observe, corr
ectly, that the Respondent pre-
sented no evidence that cust
omers decided not to buy the 
Respondent™s meat because of
 the slogan.  We do not 
find the absence of such evidence significant, though, 
given our finding that the slogan reasonably threatened to 
create concern among the Respondent™s customers about 

being cheated, raising the genuine possibility of harm to 
the customer relationship.  See 
Nordstrom, Inc.,
 264 
NLRB 698, 701 fn. 12 (1982) (acknowledging that an 
                                                                                            
 enf. denied 676 F.2d 1138 (6th Cir. 1982); and 
Caterpillar Tractor Co.,
 113 NLRB 553 (1955), enf. denied 230 F.2d 357 (7th Cir. 1956), is 
misplaced.  Each of those decisions 
involve facts distinguishable from 
those in this case.   
In 
Escanaba Paper,
 supra, the employer prohibited its employees 
from wearing pins and T-shirts 
it deemed disrespectful but, among 
other things, in that case, unlike here, the employees had virtually no 

contact with the public.  In 
Midstate Telephone,
 supra, the employees 
wore T-shirts depicting the employe
r™s logo as cracked and stating, ﬁI 
survived the Midstate Strike of 1971Œ75Œ79.ﬂ  In 
Borman™s, supra, the 
employees wore T-shirts with the slog
an, ﬁI™m tired of bustin™ my ass.ﬂ  
In 
Caterpillar Tractor, supra, the employees wore a button bearing the 
slogan, ﬁDONﬂT BE A SCAB!ﬂ  In t
hose cases, unlike here, the T-shirt 
or button slogans made no negative reference or allusion to the com-
pany™s sales practices, as the  ﬁDon™t Cheat About the Meat!ﬂ slogan 
here suggests. 
4 By way of contrast, the Union distributed another buttonŠwhich 
read ﬁMember of UFCW Local 342-50, Ask me Which Products Were 
Cut Fresh Today
ﬂŠthat was much clearer in communicating the Un-
ion™s message that some of the Respondent™s meat products were not 
cut fresh in the stores. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 380 
employer may take appropriate preemptive steps to pro-
tect its business).
5 For all of these reasons, we find that the Respondent 
satisfied its burden of establishing ﬁspecial circum-

stancesﬂ to justify its decision to prohibit unit employees 
from wearing the ﬁDon™t 
Cheat About the Meat!ﬂ T-
shirts and hats during their working time in the Respon-

dent™s grocery stores.  We therefore find that the Re-
spondent did not violate the Act by imposing this prohi-
bition or by suspending the five employees who refused 

to comply with it.  Accordingly, we shall dismiss the 
complaint. 
ORDER The complaint is dismissed.  
 Amy J. Gladstone, Esq. 
and Tara A. O™Rourke, Esq., 
for the General Counsel. Marvin M. Goldstein, Esq. 
and Elana Gilard, Esq. (Proskauer 
Rose, LLP)
, for the Respondent. 
Marc A. Stefan, Esq., 
for the Charging Party.
 DECISION STATEMENT OF THE 
CASE HOWARD 
EDELMAN
, Administrative Law Judge. This case 
was tried before me on May 14, 2002, in Brooklyn, New York.   
On June 8, 2001, unfair labor practice charges were filed by 
Local 342-50 United Food and Commercial Workers Union 
AFLŒCIO (the Union) against Pathmark Stores, Inc. (Respon-
dent) alleging violations of Section 8(a)(1) and (3) of the Act.  
On February 27, 2002, a complaint issued alleging the viola-
tions charged. 
Based upon the entire record herein, including my observa-
tion of the demeanor of witnesse
s, and briefs filed by counsel 
for the General Counsel, counsel 
for the Union, and counsel for 
Respondent, I make the following findings of fact and conclu-
sions of law. 
At all material times, Responde
nt, a domestic corporation, 
with its principal office and place of business located in Car-
teret, New Jersey, has been engaged in the operation of retail 
grocery stores throughout the United States, including stores 
located in Shirley, New York (the Shirley facility); Forest Ave-
nue, Staten Island, New York (t
he Forest Avenue facility); 
Amboy Road, Staten Island, New 
York (the Amboy Road facil-
ity); Ozone Park, New York (the
 Ozone Park facility); and 
Richmond Avenue, Staten Island
, New York (the Richmond 
Avenue facility). 
During the past year, which period is representative of the 
Respondent™s operations in genera
l, in the course and conduct 
of its business operations, Re
spondent derived gross revenues 
in excess of $500,000.  During th
e same period, in the course 
                                                          
 5 This is not a case, th
en, in which an employer™s claim of disruption 
is based on the contention that cust
omers might simply be displeased 
by or opposed to protected union activity.  Compare, 
Howard Johnson 
Motor Lodge,
 261 NLRB 866, 868 fn. 6 (1982), enfd. 702 F.2d 1 (1st 
Cir. 1983). 
and conduct of its business operations, Respondent purchased 
and received at its various grocery stores, goods and products 
valued in excess of $5000 direc
tly from points located outside 
the State of New York. 
It is admitted, and I conclude that at all material times, Re-
spondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
It is also admitted, and I conclude that at all material times, 
the Union has been a labor orga
nization within the meaning of 
Section 2(5) of the Act. 
There is no real dispute as to 
the essential facts of this case. 
The Union and Respondent have had a collective-bargaining 
relationship for approximately 35 to 40 years.  The collective-
bargaining unit of Respondent™s
 meat, seafood, and deli de-
partment employees represented 
by the Union consists of ap-
proximately 375 full-time and between 950 and 1200 part-time 
employees. 
In around October or November 1999, during contract nego-
tiations for the current collective-bargaining agreement be-
tween the Union and Respondent, the Union discovered that 
Respondent was shipping prepackag
ed meat into its stores.  
Prepackaged meat is meat Respondent purchases from an out-
side distributor that is already sliced and packaged when it 
arrives in Respondent™s stores. 
 The evidence established that 
with the influx of prepackaged meat, the scheduled working 
hours for unit employees decreases as well as the hiring of new 
unit employees.  As a result of these effects on the terms and 
conditions of employment of th
e unit employees, on November 
30, 1999, the Union filed its first grievance concerning pre-
packaged meat. 
Although the grievance was eventually settled and with-
drawn, the labor dispute over pr
epackaged meat continued.  
Respondent continued to bring 
vast amounts of prepackaged 
meats into its stores.  The Un
ion continued to file numerous 
grievances over the subject and to date many of those griev-
ances are still pending. 
Throughout the year 2000, until February 2001, the Union 
regularly distributed handbills out
side of Respondent™s stores.  
The purpose of the handbills was 
to communicate to the public 
that not all of the meat sold by Respondent was freshly cut and 
packaged by the unit butchers and wrappers employed by Re-
spondent.  Additionally, during the same period, the Union 
distributed buttons to Responde
nt™s unit employees proclaim-
ing: ﬁMember of UFCW Local 342-50, Ask me Which Prod-
ucts Were 
Cut Fresh Today!ﬂ  The entire bargaining unit wore 
these buttons throughout the years 2000 and 2001 and many 
employees still wear these buttons today. 
The Union ceased all handbilling concerning prepackaged 
meat in February 2001, as per 
a settlement agreement entered 
into between the Union and Re
spondent dated February 8, 2001 
(the February 8 Agreement).  However, despite the parties™ 
entrance into the February 8 Agreement, the dispute over Re-
spondent™s introduction of prepackaged meat continued.  In this 
regard, in around the end of March 2001, without the contrac-
tually required notice to the Union, Respondent announced to 
its employees its intention to ship in large volumes of prepack-
aged pork into its stores and, 
consequently, to cease having the 
unit butchers cut certain types of pork, which was customarily 
 PATHMARK STORES
 381
cut by these butchers.  As the result of this new influx of pre-
packaged meat, unit employees began to lose overtime work 
and their Sunday hours. 
To protest its ongoing dispute with Respondent over Re-
spondent™s introduction of prepackaged meat, the Union 
planned a rally for Memorial 
Day weekend, May 30, 2001.  
Around 300Œ400 union members and representatives attended 
the rally, which took place off of the parking lot of Respon-
dent™s store located on Richmond
 Avenue in Staten Island, and 
lasted from around 11 a.m. to 1 p.m.  At the rally, the Union 
distributed T-shirts bearing 
the message, ﬁLocal 342-50 says: 
Don™t Cheat About the Meat!ﬂ a
nd hats and leaf
lets stating, 
ﬁDon™t Cheat About the Meat!ﬂ  After the rally, the Union dis-
tributed extra T-shirts and hats to union members who visited 
its offices.  The rally was well publicized, with television cov-
erage of it appearing on the Channel 5 News and in articles the 
next day in both the New York Times
  and the Staten Island 
Advance. All of Respondent™s meat departments are equipped with 
windows enabling customers to obs
erve unit employees cutting 
and wrapping meat.  Therefore,
 the Union believed Respondent 
was deceiving the general public into thinking that the prepack-
aged meat that they were buying, which was not specifically 
identified as such, was freshly cut and packaged by unit em-
ployees.  The Union contended, the catch-phrase ﬁLocal 342-50 
Says: Don™t Cheat About the Meat!ﬂ was aimed at persuading 
Respondent to distinguish whic
h of its meat products were 
prepackaged, and which were freshly cut and packaged by unit 
employees in Respondent™s meat 
departments.  The Union felt 
strongly that Respondent had a responsibility to notify its cus-
tomers which product were which.  The Union contends the 
slogan was directed at Responden
t™s actions and had no inten-
tion to disparage the prepackag
ed meat products.  The slogan 
was not intended to attack the safety of the prepackaged meat 
products nor was it intended to s
uggest that the meat was dan-
gerous in any way. 
In the days immediately fo
llowing the May 30, 2001 rally, 
five employees arrived ready to work their respective shifts at 
Respondent™s Shirley, Forest 
Avenue, Ozone Park, Richmond 
Avenue, and Amboy Road stores. 
 Upon their arrival, each of 
the five employees was clad in
 both T-shirts and hats which 
stated, ﬁLocal 342-50 says: Don™t Cheat About the Meat!ﬂ  
Agents of Respondent threatened each of the five employees 
with suspension if they did not 
remove these shirts and hats.  
The slogans on these shirts and ha
ts were in bold letters, which 
would be easily readable by customers in the store.  When these 
employees were told by their supervisor to remove their shirts 
and hats before they commenced work in the retail selling area 
of the store they refused.  Respondent then suspended these 
employees for several days. 
Analysis and Conclusion 
Respondent contends that at the time of the suspensions of 
the employees set forth in the complaint, there was no labor 
dispute as defined in Section 2(9)
 of the Act.  The definition of 
a ﬁlabor disputeﬂ is broad, a
nd includes ﬁany controversy con-
cerning terms, tenure, or cond
itions of employment.ﬂ  See 
Emarco, Inc., 
284 NLRB 832 (1987); 
Brownsville Garment 
Co., 298 NLRB 507, 508 at fn. 4 (1990); 
Compuware Corp., 320 NLRB 101 (1995). 
Respondent does not dispute that 
a ﬁlabor disputeﬂ within the 
meaning of Section 2(9) of the 
Act existed in connection with 
the dispute concerning prepackaged veal during the period of 
the year 2000, but contends that the labor dispute ended on 
February 8, 2001, when Responde
nt agreed not to sell prepack-
aged veal.  However, less than a month later, in March, Re-
spondent began to sell large quantities of prepackaged pork and 
the Union proceeded to resume its protest against prepackaged 
meat.  This is evidenced by 
the May 30 rally in Respondent™s 
parking lot at a Staten Island store.  At this rally, ﬁDon™t Cheat 
The Meatﬂ hats, T-shirts, and leaf
lets were distributed to any-
one attending the rally.  More
over, television and the New 
York Times
 covered the rally.  At best, a short hiatus of less 
then a month took place.  The labor dispute really never 
stopped.  I make no distinction between prepackaged veal and 
pork; both products are meat products, except that pork is not 
kosher.  Accordingly, I reject
 Respondent™s contention, and 
conclude that the labor dispute was continuous from at least 
2000 to date. 
Under Section 7 of the Act, employees have the right to en-
gage in activity for their ﬁmutual aid or protection,ﬂ including 
communicating about their term
s and conditions of employ-
ment.  Eastex, Inc. v. NLRB,
 437 U.S. 556 (1978).   
However, the law is equally well settled that there is no ab-
solute right for union members to
 wear union insignia, or other 
union-sponsored attire, in the workplace under Section 7 of the 
Act.  Rather, there must be a 
balance between the Union™s right 
to self-organize and the employer™s right to maintain discipline.  
Republic Aviation Corp. v. NLRB, 
324 U.S. 793, 797Œ798 
(1945); United Parcel Service
, 312 NLRB 596, 597 (1993), enf. 
denied 41 F.3d 1068 (1994).  Indeed, both the Board and courts 
have consistently recognized an
 employer™s right to ban the 
wearing of union-issued insignia, materials, or attire where an 
employer can establish the existence of ﬁspecial circumstancesﬂ 

such as preventing alienation of customers.  See 
Burger King v. 
NLRB,
 725 F.2d 1053, 1055 (6th Cir. 1984); 
United Parcel 
Service, supra (holding that special circumstances may be pre-
sent if an employee shows that
 union insignia ﬁmay reasonably 
interfere with the public image which the employer has estab-
lished as part of its business plan through appearance rules for 
its employeesﬂ).  
NLRB v. Harrah™s Club,
 337 F.2d 177 (9th 
Cir. 1964). 
The decisions set forth by the Board and the courts analyze 
both the content and the context of the slogan, and have held 
that where the message is objectionable, an employer may law-
fully prohibit the display of the attire.  See, e.g., 
Noah™s New York Bagels, Inc.,
 324 NLRB 266 (1997) (employer permitted 
to ban employee from wearing T-shirts bearing slogan ﬁIf its 
not Union, its not Kosher,ﬂ beca
use the message of the T-shirt 
mocked employer™s Kosher policy); 
Southwestern Bell Tele-
phone Co., 
200 NLRB 667, 669Œ670 (1972) (employer permit-
ted to ban use of the ﬁprovocative sloganﬂ ﬁMa Bell is a Cheap 
Motherﬂ due to the ﬁcontroversial nature of the language used 
and its admitted susceptibility of derisive and profane construc-
tion); Borman™s Inc. v. NLRB,
 676 F.2d 1138 (6th Cir. 1982) 
(circuit reversed a Board determination, and found that the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 382 
employer permitted to ban em
ployees from wearing T-shirts 
bearing the slogan ﬁI™m tired of 
bustin™ my ass.ﬂ  The employer 
perceived the slogan as unfair and inaccurate, and susceptible 
to an improper inference by outsiders).  
Caterpillar Tractor Co. 
v. NLRB, 
230 F.2d 357, 358Œ359 (7th Cir. 1956) (court refused 
to enforce an Order of the Board which permitted employees to 
wear buttons with the slogan ﬁD
on™t Be A Scab.ﬂ  Court held 
that ﬁ[I]t is proper to forbid 
the wearing of slogan buttons in a 
Union™s campaign in order to restrict the activities which dis-
rupt, or tend to disrupt production and to break down employee 
disciplineﬂ).  Moreover, in 
Midstate Telephone Corp. v. NLRB, 
706 F.2d 401, 402 (1983), the Second Circuit refused to enforce 
an Order of the Board which permitted employees to wear T-
shirts bearing the words ﬁI survived the 
Midstate
 Strike of 
1971Œ75Œ79,ﬂ written in type-face that was cracked in three 
places.  Since the slogan was 
found to denigrate the public 
utility™s image, the court held 
that the employer could ban the 
wearing of the T-shirts.  Id.
 at 404.  The court stated:  ﬁThis 
public utility which constantly deals with the public, had a le-
gitimate concern that the T-shirts might improperly suggest to 
the public that the Company was in some way coming apart.ﬂ 
In the instant case the caps and shirts worn by the employees 
prominently displayed the ﬁCheat the Meatﬂ logo were worn 
during working hours and easily read by customers. 
As set forth above, throughout the year 2000 and until Feb-
ruary 2001, the Union wore buttons during working hours 
which said: ﬁMembers of UFCW Local 342-50, Ask Me Which 
Products Were Cut Fresh Today!ﬂ  Respondent took no action 
to prevent the wearing of such buttons.  In fact some of the 
employees continue to wear such
 buttons to date.  The Union 
could have chosen a different lo
go, which set forth their dispute 
without denigrating Respondent, to
 its customers, but instead 
deliberately chose a logo, which I 
conclude, severely denigrates 
all Respondent stores in the eyes
 of its customers.  The word 
ﬁcheatﬂ as defined in the dictio
nary means, among other things: 
ﬁTo practice fraud or deceit.ﬂ  ﬁTo defraud, swindle.ﬂ  ﬁTo 

violate rules and regulations.ﬂ  Th
is is nasty stuff.  Moreover, 
it™s ambiguous.  It could mean that Respondent is putting the 
wrong weight on the label, usin
g stale or tainted meat, substi-
tuting horsemeat for beef, or other dishonest or fraudulent prac-
tice.  I conclude this was a calculated, nasty, mean spirited 
appeal by the Union to customers not to buy Respondent™s meat 
by employees wearing the offensive buttons and shirts, during 
working hours, getting paid, and in the presence of customers.  
I further conclude that the spec
ial circumstances required to ban 
the wearing of such apparel clearly exist.  
Republic Aviation; 
Burger King, supra, and Midstate, 
supra.   
Counsel for the General Couns
el cites among other cases 
U. S. Postal Service,
 241 NLRB 389 (1979), and 
New York Uni-
versity Medical Center, 
261 NLRB 822 (1982), which she con-tends establish that similar sl
ogans were found by the Board to 
be protected concerted activities.
  However, in both cases the 
slogans did not involve customers on a selling floor, the public, 
or the services delivered by the employers. 
In U. S. Postal Service, 
supra, a postal employee who was a 
union steward wrote in the union™s newsletter an article refer-
ring to management supervisors 
as ﬁflunkiesﬂ and referring to a 
supervisor as an ﬁa-hole.ﬂ  
The only reason set forth for the 
steward™s suspension was his ﬁDisrespectful Attitude towards 
Postal Supervision.ﬂ In New York University,
 supra, during a national union con-
vention, a group of dissident em
ployees ran a separate slate of 
candidates.  In this connecti
on two union employees distributed 
to other employee™s leaflets, which stated: 
 Join the Committee Against Racism.  Vote Slate 2, The Anti-

Racist Slate . . . [T]he NYU bosse
s have turned 
their security 
guards into a fascist Gestapo illegally searching workers and 
firing them. 
 Moreover, the judge specificall
y found that: ﬁThe leaflets do 
not attack or disparage the serv
ices that Respondent delivers 
viz, health care services.ﬂ 
Counsel for the General Counsel also cites 
Escabana Paper 
Co., 314 NlRB 732 (1994), enfd. 73 F.3d 74 (6th Cir. 1996).  In 
connection with how the Boar
d defines ﬁspecial Circum-
stancesﬂ under 
Republic, supra.  In Escabana,
 the Board re-
jected the employers, argument that the sight of pins and T-
shirts with slogans (e.g., ﬁHey Med-Flex This!ﬂ, ﬁNo Scabﬂ, 
and ﬁRemember ‚89ﬂ) distributed to
 some visitors to the plant, 
discouraged participation in the flex training program, caused a 
hostile atmosphere, and vandalism in the plant.  However, the 
Board found specifically that th
e employees had virtually no 
contact with the general public a
nd little contac
t with the Re-
spondent™s customers and suppliers.  314 NLRB 732.  More-
over, the Board specifically distinguished 
Escabana
 from 
Mid-state, supra at 733 fn. 7, wherein it stated: 
 262 NLRB 1291 (1982), 
enf. denied 706 F.2d 401 (2nd Cir. 
1983).  We note that the court™s reversal of the Board™s find-
ing that the buttons were protected was based on facts distin-
guishable from those in the instant case.  In 
Midstate,
 the 
court found that the employees had significant contact with 
the public and that, although the logos were not disparaging in 
the usual sense, ﬁthis public utility, which constantly dealt 

with the public, had a legitimate concern that the T-shirts 
might improperly suggest to the public that the Company was 
in some way coming apart.ﬂ  [706 F.2d at 404.] 
 Accordingly, I find that Respond
ent has established the exis-
tence of special circumstances that remove the offensive slo-
gans from protected concerted activity.  
Burger King, 
supra, United Parcel, 
supra,
 and  Midstate, supra. The courts and the Board have held that where the employ-
ees™ conduct exceeds the bounds of legitimate campaign propa-
ganda, or is so disrespectful to 
the employer so as to impair 
discipline, the offending employ
ees may be suspended or dis-
charged.  
Southwestern Bell, 
supra, 
Caterpillar Tractor, 
supra, and Harrah™s Club, supra.  ORDER Accordingly, I conclude that Respondent™s suspensions in 
the instant case do not violate Section 8(a)(1) and (3) of the Act 
as alleged, and recommend that the complaint be dismissed in 
its entirety. 
